Citation Nr: 0939198	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-28 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include depressive disorder and 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.  In 
May 2007, the claim was remanded for further evidentiary 
development.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a July 1997 rating decision.

2.  The evidence received since the July 1997 rating decision 
is new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the claim for service connection.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2009); 38 C.F.R. § 
3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the claim of entitlement to service connection 
for PTSD in a July 1997 rating decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103.  The July 1997 rating decision 
became final because it was not appealed.

In the July 2003 rating decision on appeal the RO implicitly 
reopened and adjudicated the claim for service connection for 
depressive disorder, claimed as PTSD.  However, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for an acquired psychiatric 
disorder, to include depressive disorder and PTSD, may be 
reopened if new and material evidence is received.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The application to reopen 
this claim was received in February 2003.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in July 1997 consisted of the Veteran's service 
treatment records, post-service treatment records, VA 
examination reports, and the Veteran's own statements.  The 
RO found that the Veteran did not meet the DSM-IV criteria 
for an established diagnosis of PTSD and there was 
insufficient evidence to establish the occurrence of a 
stressor.  Therefore, service connection for PTSD was not 
warranted.

Newly received evidence includes a May 2001 clinical report 
from the Veteran's treating physician in which the physician 
diagnosed the Veteran with PTSD and severe major depression; 
a VA initial evaluation for PTSD that provided a diagnosis of 
depressive disorder, not otherwise specified; and VA clinical 
records dated from July 1998 to August 2008, which show 
treatment for depression and a diagnosis of a mood disorder.   

Although the May 2001 clinical report does not specifically 
state that the Veteran's PTSD diagnosis comports with the 
requirements of DSM-IV, and the VA clinical records and VA 
examination report do not relate the Veteran's depressive 
disorder or mood disorder, or any other psychiatric disorder 
to his active service, the new diagnosis of mood disorder and 
major depression, along with the recently submitted evidence 
containing a diagnosis of PTSD and records showing treatment 
for depression, are sufficient to reopen the claim.  The 
diagnosed psychiatric disorders in those medical reports were 
not previously considered by agency decision makers, are not 
cumulative or redundant, relate to an unestablished fact 
necessary to substantiate the claim, and together with 
previously considered evidence of record, raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
Those reports and diagnoses are presumed credible for the 
purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence 
has been submitted.  The claim for service connection for an 
acquired psychiatric disorder, to include depressive disorder 
and PTSD, is reopened.  To that extent only, the claim is 
allowed.



ORDER

New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include depressive disorder and posttraumatic 
stress disorder.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Claims for service connection for PTSD encompass claims for 
service connection for all acquired psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the VA 
examiner in May 2004 determined that the Veteran did not meet 
the criteria for a diagnosis of PTSD and the most appropriate 
diagnosis for the Veteran was depressive disorder, the 
examiner did not comment as to whether the Veteran's 
depressive disorder was related to his active service.  
Additionally, post-service treatment records contain multiple 
psychiatric diagnoses to include major depression and mood 
disorder.  Therefore, the Board finds that another 
examination and opinion is needed to determine whether any of 
the Veteran's current psychiatric disorders are related to 
his periods of active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to ascertain the 
nature and etiology of any current 
psychiatric disability.  The claims folder 
must be reviewed by the examiner, with 
special attention paid to the May 2004 VA 
PTSD examination report, and the 
examination report should note that 
review.  The examiner should diagnose all 
current acquired psychiatric disorders, or 
explain why there are no diagnoses.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
each current psychiatric disorder is 
related to service or developed within one 
year of his discharge from service in May 
1967.  The examiner should include a 
complete rationale for each opinion 
expressed.

2.	Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


